Citation Nr: 1121458	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  05-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, claimed as stomach reflux.

2.  Entitlement to service connection for a skin disorder, claimed as melanoma, to include as due to sun exposure or exposure to herbicides.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 1967, including service in Vietnam.  He had subsequent service in the Mississippi Air National Guard through December 2000, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2006.  A transcript of that hearing is associated with the claims file.

These issues were previously before the Board in December 2006 and January 2010, at which points the case was remanded for further development.  The Board notes that the issue of entitlement to service connection for hearing loss was also remanded previously.  However, service connection was granted for hearing loss upon remand, which is a full grant of the benefit sought on appeal.  Further, no notice of disagreement was received as to the downstream elements of effective date or compensation level.  As such, the issue of hearing loss is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

As discussed below, the agency of original jurisdiction (AOJ) substantially complied with the remand instructions with respect to the issue of service connection for a skin disorder.  As such, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), concerning this issue.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  However, the case must be remanded pursuant to Stegall concerning the claimed a stomach disorder.

The issue of entitlement to service connection for a stomach disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

While the Veteran is presumed to have been exposed to herbicides (Agent Orange) during his active duty service in Vietnam, the weight of the evidence does not establish that his current skin disorder (to include melanoma and basal cell carcinoma) was incurred as a result of such herbicide exposure, or as a result of sun exposure during service in Vietnam, or was otherwise incurred during active service, to include during periods of ACDUTRA.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include melanoma and basal cell carcinoma, have not been met on a direct or presumptive basis, to include as due to herbicide exposure or sun exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in March 2004, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate a service connection claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  In November 2007, in compliance with the December 2006 remand, the Veteran was further advised of the criteria to establish service connection based on exposure to herbicides in Vietnam, as well as the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Veteran was again notified of such criteria in February 2010.  The timing defect as to these subsequent letters was cured by the subsequent readjudication of the Veteran's claim, to include in a December 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board notes that the undersigned VLJ did not explain the bases of the prior determination concerning a skin disorder, or suggest the submission of evidence that may have been overlooked, during the January 2006 Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  However, the VLJ asked specific questions in an attempt to obtain evidence to substantiate this claim, such as to establish the dates of the Veteran's ACDUTRA service and his duties during such service.  Further, the Veteran discussed the circumstances of his in-service exposure to herbicides and sunlight, as well as the timing of his skin symptoms, diagnosis, and treatment, in response to questions from his representative.  The hearing focused on the elements necessary to substantiate the Veteran's claim, and he and his representative demonstrated actual knowledge of such elements via questioning and testimony.  Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  As such, the Board finds that VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects.

Concerning the duty to assist, all identified, pertinent post-service private treatment records have been obtained and considered.  The Veteran did not identify any further VA or private treatment after being requested to do so in a February 2010 letter, in compliance with the January 2010 remand.  

With regard to service treatment records, the claims file includes records from the Veteran's period of active duty service in Vietnam.  As directed in the two prior remands, the AOJ requested verification of the Veteran's periods of ACDUTRA through his retirement from the Air National Guard in December 2000, as well as all medical records related to such service, from the Adjutant General of the Veteran's Air National Guard unit in February 2010.  In response, the AOJ received copies of personnel records confirming the Veteran's retirement from the Air National Guard as of December 31, 2000, and a breakdown of his periods of ACDUTRA and INACDUTRA periods of service through February 1999, which was prepared in May 1999.  Service treatment records, including periodic examinations, dated through February 1997 were also provided.  

The Board notes that it appears that the Veteran may have had additional periods of ACDUTRA from February 1999 through December 2000, and there may be additional service treatment records pertaining to this period, to include a retirement examination.  However, the Board finds that any such records are not necessary for a fair adjudication of the Veteran's claim for a skin disorder.  Specifically, the Veteran has stated that he did not have any sun exposure during service in the Air National Guard, as he worked in an office, and he did not have any skin symptoms, treatment, or diagnosis until 2001, after retiring from the Air National Guard.  See, e.g., hearing transcript.  There is also no suggestion that the Veteran was exposed to herbicides other than during his service in Vietnam.  As such, there is no indication that any further records pertaining to the Veteran's Air National Guard service would provide any additional evidence in support of his claim for a skin disorder.  Therefore, the Veteran is not prejudiced by the absence of any such records concerning this claim, and the AOJ substantially completed this remand directive.

Additionally, the Veteran was afforded a VA examination in June 2009 concerning his claimed skin disorder.  The Board notes that the Veteran has argued that this examination was inadequate, in that the examiner only measured his scars from removal of tumors and asked questions concerning this treatment, and determined that he could only speculate concerning the etiology of the skin cancer.  See November 2009 statement.  However, a review of the VA examination report reflects that the examiner conducted a thorough examination, including questioning the Veteran concerning his treatment for skin cancers and claimed exposure to sunlight before, during, and after his active duty service.  The examiner concluded that he could not resolve the issue of the etiology of the Veteran's melanoma and basal cell carcinoma of the face and neck, status post excision, without resulting to mere speculation.  An examiner's conclusion that an etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm conclusive opinion, and such conclusion does not necessarily render the examination inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  

In this case, the examiner's report reflects consideration of general medical knowledge concerning the causes of the specific types of skin cancer, including multiple possible causes and delayed onset; the Veteran's reported sun exposure before, during, and after active duty service; and the lay and medical evidence indicating diagnosis and treatment for skin cancer more than 35 years after the claimed sun exposure during active duty service.  There is no suggestion that any pertinent medical evidence remains outstanding.  Rather, it is clear from the examiner's remarks that the actual cause of the Veteran's claimed disorder cannot be determined from multiple potential causes.  Accordingly, the examiner's opinion is adequate for adjudication purposes, as it is supported by rationale and reflects careful consideration of all pertinent, procurable and assembled data.  See id.  The Board notes that the examiner did not express an opinion as to any relation between the claimed skin disorder and  herbicide exposure.  However, this was unnecessary because, as discussed below, the Veteran is not eligible for presumptive service connection on this basis, and there is no competent evidence indicating a possible relationship between the claimed skin disorder and herbicide exposure.  Moreover, in drafting regulations, VA had studies conducted to determine the diseases which were associated with Agent Orange exposure and skin melanoma was not one of the disease found to be related to Agent Orange exposure.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions concerning the issue of service connection for a skin disorder.  See D'Aries, 22 Vet. App. at 106.  Under these circumstances, a further remand as to this issue would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of this claim at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that it was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  See 38 C.F.R. § 3.304; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Active service includes active duty, any period of ACDUTRA during which a veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304; see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  

If a Veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides (Agent Orange) during such service.  Further, certain specified diseases, including various types of cancer, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Additionally, certain evidentiary presumptions apply to all periods of active duty service, such as a presumption of sound condition upon entrance into service, a presumption of aggravation during service of a preexisting disease or injury that undergoes an increase in severity during service, and a presumption of service incurrence for certain diseases (including malignant tumors) that manifest to a level of 10 percent disabling or more within a specified time after separation from service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  

However, these presumptions do not apply to claims of service connection based on a period of ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (indicating that the presumptions of sound condition and aggravation do not apply where an appellant only served on ACDUTRA); McManaway v. West, 13 Vet. App. 60, 67 (stating that a disability must have manifested itself during a period of ACDUTRA for that period to qualify as active military service and be eligible for service connection, relying on Paulson, 7 Vet. App. at 469-70).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the medical evidence reflects diagnoses of melanoma and basal cell carcinoma, which are malignant tumors of the skin, starting in 2001.  The Veteran contends that such skin disorders are the result of exposure to Agent Orange during his service in Vietnam or, alternatively, from exposure to excessive sunlight during such service.  See, e.g., hearing transcript, March 2010 statement.

Service personnel records confirm that the Veteran served in the Republic of Vietnam for 11 months from September 1966 to August 1967, within the applicable time period under 38 C.F.R. § 3.307(a)(6).  See Enlisted Qualification Record, DD Form 214.  As such, he is presumed to have been exposed to herbicides coincident with such service.  However, VA's Secretary has repeatedly determined that presumptive service connection is not warranted for melanoma or other skin cancers, including basal cell carcinoma, based on herbicide exposure.  Further, presumptive service connection may not be granted on such basis for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., 68 Fed. Reg. 27630 (May 20, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).  

Moreover, there is no medical evidence of record linking the Veteran's current skin disorders to his presumed herbicide exposure.  Indeed, the Veteran testified in January 2006 that none of his providers, including skin cancer specialists, have told him that his condition was actually due to herbicide exposure.  Rather, they told him that it "could be" related, but they would not provide a firm yes or no answer.  Although this is not documented in any treatment records, the Veteran is competent to report what his providers told him concerning his condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, service connection may not be based on remote possibility.  See 38 C.F.R. § 3.102.  While the Veteran firmly believes that his skin cancers are related to Agent Orange exposure, he is not competent, as a lay witness, to offer an opinion as to the etiology of such disorders.  Rather, this question requires specialized knowledge, training, or experience, due to the complex nature of the Veteran's claimed disorder.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, although the Veteran is presumed to have been exposed to herbicides during service in Vietnam, service connection may not be granted for his claimed skin disorders based on such exposure, either on a presumptive or direct basis.  

The Board has also considered whether service connection is warranted for the claimed skin disorder on a presumptive basis as a chronic disability.  However, there is no indication that the Veteran had any complaints, treatment, or diagnosis for any malignant tumor (such as melanoma or basal cell carcinoma) during active duty service, or within one year after his discharge from active duty in August 1967.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As noted above, the Veteran was first diagnosed and treated for a malignant tumor in 2001.  Although this was within one year after his retirement from the Air National Guard in December 2000, the presumptive provisions for chronic disability do not apply to periods of ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010); Biggins, 1 Vet. App. at 477-78.  As such, presumptive service connection is not warranted for the claimed skin disorder as a chronic disability.

As the Veteran is not entitled to presumptive service connection, the Board has also considered whether service connection is warranted for the claimed skin disorder on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The Veteran asserts that he was exposed to excessive sunlight during service in Vietnam through his duties as a mechanic, which required him to work outside with little or no protection for 8-12 hours per day.  He reports a non-farm upbringing with average sun exposure for an urban lifestyle prior to service, and no significant sun exposure after being discharged from active duty in August 1967.  The Veteran states that he worked only office jobs after that time, to include during service in the Air National Guard.  See, e.g., hearing transcript, June 2009 VA examination report.  

The Veteran is competent to report his degree of sun exposure during, before, and after service, as this is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While there is no documentation of excessive sun exposure, service personnel records confirm that he served as a wheel vehicle mechanic while on active duty in Vietnam.  See Enlisted Qualification Record.  This would be consistent with sun exposure.  As such, the Board finds the Veteran to be credible with respect to his reported sun exposure during such service, as well as an average amount of sun exposure before and after such service, to include during periods of ACDUTRA in the Air National Guard.  

As noted above, the Veteran is not competent to offer an opinion as to the etiology of his claimed skin disorder due to the complex nature of this disability.  See Barr, 21 Vet. App. at 308; Espiritu, 2 Vet. App. at 494-95.  Further, there is no indication that his private providers have opined that such disorder is related to any incident or injury during active service, to include excessive sun exposure during active duty.  

The June 2009 VA examiner diagnosed melanoma and basal cell carcinoma of the face and neck, status post excision, which is consistent with the Veteran's private treatment records.  The examiner concluded that he could not resolve the issue of the etiology such skin disorder without resulting to mere speculation.  Specifically, the examiner stated that skin cancers generally develop from both genetic and environmental influences, and that there may be a time delay of years or even decades before the development of skin cancer from sun exposure.  However, the examiner concluded that it would be mere speculation to state that the Veteran's current lesions, or skin cancers, were incurred as a result of sun exposure during active duty 35 years earlier.  As noted above, the Veteran had reported an average amount of sun exposure before and after his active duty service through August 1967.  In an addendum, the examiner further stated that it would be mere speculation to state that the Veteran's lesions developed from sun exposure during active duty, ACDUTRA, or INACDUTRA, as opposed to sun exposure at any other time.  As noted above, this is a medical conclusion just as much as a firm conclusive opinion, and it is adequate because it reflects careful consideration of all pertinent, procurable and assembled data.  See Jones, 23 Vet. App. at 389-91.

Accordingly, the competent evidence of record fails to establish that the Veteran's current skin disorders, to include melanoma and basal cell carcinoma, status post excision, were incurred or aggravated as a result of active service.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for the claimed skin disorder on a direct basis.

As the preponderance of the evidence is against service connection for a skin disorder, to include melanoma or basal cell carcinoma, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a skin disorder, to include melanoma and basal cell carcinoma, is denied.


REMAND

The Veteran also seeks service connection for a stomach disorder, claimed as stomach reflux.  He asserts that he has had symptoms including indigestion, requiring treatment with over-the-counter antacids such as Rolaids, on a continuous basis since serving on active duty in Vietnam.  See, e.g., hearing transcript.  

Further development is necessary for a fair adjudication of this claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record and the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, it does not appear that a complete and accurate accounting of the dates of the Veteran's ACDUTRA service periods, or the complete medical records associated with such periods, have been obtained.  As directed in the two prior remands, the AOJ requested verification of the Veteran's periods of ACDUTRA through his retirement from the Air National Guard in December 2000, as well as all medical records related to such service, from the Adjutant General of the Veteran's Air National Guard unit in February 2010.  In response, the AOJ received copies of personnel records confirming the Veteran's retirement from the Air National Guard as of December 31, 2000, and a breakdown of his periods of ACDUTRA and INACDUTRA periods of service through February 1999.  Service treatment records were also provided, but they are only dated through February 1997, and there is no separation or retirement examination.  As such, there appear to be additional periods of ACDUTRA that have not been accounted for, as well as possibly service treatment records.  There is no formal finding in the claims file that such records are unavailable or cannot be obtained.

As noted above, service connection may be granted where a claimant is disabled from a disease incurred or aggravated in line of duty during a period of ACDUTRA.  The presumptions of soundness and aggravation do not apply to claims based on ACDUTRA service, and a disability must have manifested itself during a period of ACDUTRA for that period to be considered for service connection.  See 38 C.F.R. §§ 3.6, 3.303, 3.304; see also Paulson, 7 Vet. App. at 469-71; McManaway, 13 Vet. App. at 67.  In contrast to the claimed skin disorder, the Veteran has reported symptoms of a stomach disorder, and the medical evidence of record reflects a diagnosis and treatment for a stomach disorder, prior to his retirement from the Air National Guard.  In particular, private medical records reflect a diagnosis of hiatal hernia, gastroesophageal reflux disease (GERD), and Barrett's esophagus as of September 2000.  Accordingly, the Board is unable to proceed with a decision on this claim at this time.  As the remand directives have not been substantially completed with respect to this claim, the case must be remanded.  See Stegall, 11 Vet. App. 268.  

Upon remand, a complete and accurate accounting of the dates of the Veteran's ACDUTRA service periods should be obtained, specifically to include any periods from February 1999 to December 2000.  Further, any outstanding service treatment records, specifically to include for the period from February 1997 to December 2000 should be obtained, including but not limited to any periodic examinations or a retirement examination.  As noted in the prior Board remand, requests for such information must be made to the appropriate agencies or departments until the information is received, or a determination is made that the information does not exist or further efforts to obtain such information would be futile.  If any such information cannot be obtained, the Veteran should be notified of the efforts made and the responses received, and allowed an opportunity to provide any such records, in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

Development and adjudication upon remand should reflect consideration of the competency and sufficiency of certain lay evidence.  In particular, the Veteran is competent to testify as to the timing of the observable symptoms of his claimed disability, as well as to receipt of medical treatment.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau, 492 F.3d at 1376-77.  The Board and the AOJ, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the U. S. Air National Guard, the Adjutant General for Mississippi, and/or any other appropriate agency, to verify the precise dates of the Veteran's periods of ACDUTRA for the period from February 1999 through December 2000.  Service records providing points are not helpful in this regard.  Additionally, all service treatment records pertaining to the Veteran's service in the Air National Guard should be obtained, specifically to include any records dated from February 1997 to December 2000, including but not limited to any periodic or retirement examinations.  

2.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  All records received must be associated with the claims file.  Requests for records from Federal agencies, including military records, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If appropriate, such determination should be documented in the claims file.  If any records cannot be obtained, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

3.  After completing the above-described development, and any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


